DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 10/8/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-5, 7-15, and 17-19 stand rejected. Claims 1-5, 7-15, and 17-19 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/8/2020, with respect to the rejection(s) of claim(s) 1-5, 7-15, and 17-19 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2012/0325853; hereinafter “Harris”) in view of Simmons et al. (US2011/0210078; hereinafter “Simmons”) and Hach (NPL Hach – sc200 Universal Controller).
Applicant’s claims are towards and apparatus.
Regarding claims 1, 3, 5, 7-11, 13, 15, and 17-19; Harris discloses an assembly for analyzing and distributing of disinfectants into a body of water (See Harris abstract; chemical dispensing system) comprising:
D) a chemical injector comprising a hollow body having an inlet for receiving chemicals and an outlet for distributing the chemicals out of the chemical injector (See Harris Fig. 6, par. [27]; chemical eductor line 199a has inlet near bulk chemical tank 196a and outlet near injector 150a. The interior of the lines must be hollow in order for fluid to pass through.); and
E) a single motive flow line having a water inlet for receiving water (See Harris Fig. 6, par. [27]; motive fluid line 191), a fluid outlet for distributing water out of the motive flow line (See Harris Fig. 6, par. [24]; injector outlet 152a), and a chemical inlet positioned between the water inlet and fluid outlet for receiving chemicals from the chemical injector (See Harris Fig. 6; chemical inlet positioned at injector 150a is located between the inlet of the motive fluid line 191 and outlet of 152a, and also receives the chemicals from chemical tank 196a),
F) and the single motive flow line is the only motive flow line of the assembly (See Harris Fig. 6, par. [27, 23]; motive fluid line 191 is the only motive fluid line, furthermore there is only one motive fluid inlet 142.),
G) wherein the outlet of the chemical injector is connected to the chemical inlet of the motive flow line to distribute chemicals into the motive flow line (See Harris Fig. 6; outlet of the chemical injector meets the chemical inlet of the motive flow line at injector 150a), and
H) wherein the outlet of the chemical injector is attached to the chemical inlet of the water motive flow line that extends out from a side of a body of the water motive flow line such that chemicals flow directly from the outlet of the chemical injector and into the chemical inlet of the water motive flow line while water is flowing through the water motive flow line (See Harris Fig. 6; the outlet of line 199a that connects to the water motive fluid line 191. The injector 150a extends out and is connected to the water motive flow line. Chemical educator line 199a outputs the chemicals so that it leaves the chemical educator line 199a and connects with the chemical injector 150a/water motive flow line 191.);
I) wherein the assembly is arranged on a panel (See Harris Fig. 6, par. [23]; molded routing panel 102).
Harris further discloses that the chemical dispensing assembly can be utilized in waste water treatment and industrial clean-in-place applications (See Harris par. [7]). Harris does not disclose A) a water sample inlet for receiving a water sample from the body of water; B) a chemical analyzer in fluid communication with the water sample inlet, the chemical analyzer comprising a water sample flow block and an electronic analyzer that determines a concentration of disinfectants in the water sample; C) a water sample outlet in fluid communication with the chemical analyzer and which distributes the analyzed water sample from the chemical analyzer to a different location, D) a single chemical injector, and F) wherein the single chemical injector is the only chemical injector.
Simmons discloses a dosing assembly (See Simmons Fig. 3, par. [116]; dosing line 92 connected to the delivery system 100). The dosing assembly contains A) a water sample inlet for receiving a water sample from the body of water (See Simmons Fig. 3, par. [117]; water sampling line 112); B) a chemical analyzer in fluid communication with the water sample inlet, the chemical analyzer comprising a water sample flow block and an electronic analyzer that determines a concentration of disinfectants in the water sample (See Simmons Fig. 3, par. [127]; analyzer 124 can measure the free chlorine and total chlorine in the body of water, and is connected to the inlet 112 and may be disposed (i.e. sent to a different location) or outlet sending the fluid to recovery tank 126); C) a water sample outlet in fluid communication with the chemical analyzer and which distributes the analyzed water sample from the chemical analyzer to a different location (See Simmons Fig. 3, par. [117, 127]; water exiting analyzer 124 is sent to recovery tank 126 to be disposed or inserted back into the reservoir 104), D) a single chemical injector comprising a hollow body having an inlet for receiving chemicals and an outlet for distributing the chemicals out of the chemical injector (See Simmons Fig. 3/11, par. [116-117, 119]; dosing line 92 may add a treatment solution. There is a single dosing line 92. Treatment solution is pumped through inlet 114 and exits the dosing line 92 from the valve 148), and F) wherein the single chemical injector is the only chemical injector (See Simmons Fig. 3/11, par. [116-117, 119]; dosing line 92 may add a treatment solution. There is a single dosing line 92). Simmons further discloses that the chemistry of the body of water may be maintained by a continuous sampling of the water and adjustment of the dosing rate of the chemicals added to the water (See Simmons par. [127]).
Hach discloses a universal controller that contains a water block and electronic analyzer (See Hach pg 1; Hach sc200 Universal Controller standardizes a controller and eliminates the need for a variety of dedicated controllers). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Harris’ dosing panel system with the dosing assembly of Simmons and Hach that is used in water treatment as well, in order to have a system that can continuously sample the water and adjust the dosing rate of the chemicals needed to be added to the water so that the chemistry of the body of water may be maintained at the desired levels (See Simmons par. [127]), while simplifying the amount of controllers utilized in a system, since Harris suggests using different signals from several relays in the controllers (See Harris par. [35]; power relay 296 is connected to system controller 298, or alternatively receives a signal from a power switch. Par. [24]; chemical dispensers has a plurality of injectors 150a-e, that each utilize unique internal structures that are each individually controlled), thus the utilization of Hach will further help simplify the controllers needed for the dedicated functions and control of the individual components.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
 Additional Disclosures Included: 
Claim 3: The assembly according to claim 1, further comprising a pumping device connected to the water sample inlet (See Simmons Fig. 3; pump 122 connected to the inlet 112). 
Claim 5: The assembly according to claim 1, further comprising a chemical flow nozzle positioned at the inlet or outlet of the chemical injector (See Harris Fig. 6; injector 150a has a unique internal venturi eductor that is sized and dimensioned to correspond with a specific chemical and desired amount of chemical to be introduced into the motive fluid). 
Claim 7: The assembly according to claim 1, wherein the dosing assembly is at least partially encased by an enclosure (See Harris Fig. 3-5, par. [23]; molded panel 102 has upper side wall 108, lower side wall 110, a left side wall 112, and a right side wall 114).
Claim 8: A system for delivering disinfectants into a body of water (See Harris abstract; chemical dispensing system) comprising: (a) an assembly for analyzing and distributing disinfectants into a body of water (See Harris abstract; chemical dispensing system) according to claims 1 (See claim 1 supra); and (b) a chemical distribution assembly (See Simmons Fig. 3/6; dosing assembly 120 and 160) comprising a water motive tube in fluid communication with a water source (See Simmons Fig. 12, par. [126]; motive tube 168 is coupled to the water injection line 102) and a chemical treatment flow tube in fluid communication with the motive flow line of the assembly for controlling and monitoring a distribution of disinfectants (See Simmons Fig. 12; treatment flow tube 166 is coupled to treatment line 92, where the treatment solution of the motive tube line 168 of the dosing assembly is piped via 92 into the body of water.).
Claim 9: The treatment delivery system of claim 8, further comprising a water sampling assembly in fluid communication with the water sample inlet of the assembly for controlling and monitoring a distribution of disinfectants (See Simmons Fig. 12; water sampling line 112 must have an inlet).
Claim 10: The system of claim 8, wherein the chemical distribution assembly is at least partially submerged in a body of water (See Simmons Fig. 12, par. [126]; the submersible dosing assembly, i.e. the dosing assembly is submersible). 
Claim 11: The system of claim 10, wherein the water motive tube is positioned below a chemical release point of the chemical treatment flow tube to circulate chemicals into the body of water (See Simmons Fig. 11, par. [119]; injection line 102 is oriented vertically upward via fitting 142, just below the release of treatment solutions 150). 
Claim 13: The system of claim 8, wherein the assembly for controlling and monitoring a distribution of disinfectants further comprises a pumping device connected to the water sample inlet (See Simmons Fig. 3; pump 122 connected to the inlet 112). 
Claim 15: The system of claim 12, wherein the assembly for controlling and monitoring a distribution of disinfectants further comprises a chemical flow nozzle positioned at the inlet or outlet of the chemical injector (See Harris Fig. 6; injector 150a has a unique internal venturi eductor that is sized and dimensioned to correspond with a specific chemical and desired amount of chemical to be introduced into the motive fluid). 
Claim 17: The system of claim 8, wherein the assembly for controlling and monitoring a distribution of disinfectants is at least partially encased by an enclosure (See Harris Fig. 3-5, par. [23]; molded panel 102 has upper side wall 108, lower side wall 110, a left side wall 112, and a right side wall 114). 
Claim 18: The system of claim 8, further comprising a chemical storage tank in fluid communication with the chemical injector (See Simmons Fig. 3; chemical recovery tank 126. See Harris Fig. 6; bulk chemical tank 196a is in communication with the injector 150a). 
Claim 19: The system of claim 8, further comprising a controller in operable communication with one or more computer-readable storage mediums that, when executed, cause the controller to control the distribution of chemicals from the assembly for controlling and monitoring a distribution of disinfectants to the chemical distribution assembly (See Simmons Fig. 1, par. [128]; the analyzer may be coupled to a controller such as PLC 53, which compares the chlorine or chloramine-related measurement signals with a set point, and determines whether the amount of chlorine in the water should be maintained, or adjusted upwardly or downwardly.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2012/0325853; hereinafter “Harris”) in view of and Simmons et al. (US2011/0210078; hereinafter “Simmons”) and Hach (NPL Hach – sc200 Universal Controller), and in further in view of Livelli (NPL Livelli – Matching the Flowmeter to the Application).
Applicant’s claims are toward an apparatus.
Regarding claim 2; the combination of Harris, Simmons, and Hach discloses the assembly according to claim 1 (See claim 1 supra), wherein the motive flow line further comprises a water control nozzle (See Harris Fig. 6, par. [24]; injector 150a has a solenoid valve 151a that controls the opening of the motive fluid line), and a pressure gauge (See Harris Fig. 6, par. [24]; pressure gauge 146). The combination does not disclose the motive flow line having a flow meter.
Livelli discloses a flowmeter in use of fluid flow lines (See Livelli at least pg 2; fluid flow and pipe roughness can shift meter performance). Furthermore, an important specification of a flowmeter is its ability to produce an accurate reading/measurement (See Livelli at least pg 2), and that the accuracy of all flowmeters are dependent on pressure, temperature, fluid dynamic influences, and external influences (See Livelli at least pg 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dosing system that has fluid going through a fluid motive line and couple it with Livelli’s flowmeter, in order to provide the system with accurate readings of flowrates (See Livelli at least pg 2), since Harris system is dispensing fluids in small traces, and Livelli’s flowmeter will help determine accurate readings that will yield proper dispensing quantities.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2012/0325853; hereinafter “Harris”) in view of and Simmons et al. (US2011/0210078; hereinafter “Simmons”) and Hach (NPL Hach – sc200 Universal Controller), and in further in view of Livelli (NPL Livelli – Matching the Flowmeter to the Application).
Applicant’s claims are toward an apparatus.
Regarding claim 12; the combination of Harris, Simmons, and Hach discloses the treatment delivery system of claim 8 (See claim 8 supra), wherein the motive flow line of the dosing assembly further comprises a water control nozzle (See Harris Fig. 6, par. [24]; injector 150a has a solenoid valve 151a that controls the opening of the motive fluid line), and a pressure gauge (See Harris Fig. 6, par. [24]; pressure gauge 146). The combination does not disclose the motive flow line having a flow meter.
Livelli discloses a flowmeter in use of fluid flow lines (See Livelli at least pg 2; fluid flow and pipe roughness can shift meter performance). Furthermore, an important specification of a flowmeter is its ability to produce an accurate reading/measurement (See Livelli at least pg 2), and that the accuracy of all flowmeters are dependent on pressure, temperature, fluid dynamic influences, and external influences (See Livelli at least pg 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dosing system that has fluid going through a fluid motive line and couple it with Livelli’s flowmeter, in order to provide the system with accurate readings of flowrates (See Livelli at least pg 2), since Harris system is dispensing fluids in small traces, and Livelli’s flowmeter will help determine accurate readings that will yield proper dispensing quantities.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2012/0325853; hereinafter “Harris”) in view of Simmons et al. (US2011/0210078; hereinafter “Simmons”) and Hach (NPL Hach – sc200 Universal Controller), and further in view of Martens et al. (US2003/0229422; hereinafter “Martens”)
Applicant’s claims are towards and apparatus.
Regarding claim 4; the combination of Harris and Simmons discloses the assembly according to claim 1 (See claim 1 supra). The combination further discloses that there is a need to adjust the dosing rate/amount of chemicals to be added to the water, i.e. the dosing conditions are monitored (See Simmons par. [127]). The combination does not disclose further comprising an electronic display configured to display a concentration of chemical contents of a water sample.
Martens discloses a dosing assembly (See Martens at least Fig. 6-8; the assembly controls the amount of chemicals fed into the system). Martens further discloses an electronic display configured to display a concentration of chemical contents of a water sample (See Martens at least Fig. 9, par. [86-87]; the touch screen on the PLC indicates the chlorine dioxide concentration all on one screen, as well as any other relevant parameters). The touch screen interface that displays the chemical content provides immediate information and access by touching appropriate locations displayed on the screen itself (See Martens at least par. [87]). This access to information allows the user to change/control several operating conditions/functions (e.g. generator set point, changing the input from local to remote control, setting up initial meter span parameters, and virtually any other operating function required) (See Martens at least par. [87]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dosing system with Martens’ electronic display to display chemical concentration from the water sampling, in order to provide the user immediate access to information (See Martens at least par. [87]) and allow the user to change/control several operating conditions/functions (e.g. generator set point, changing the input from local to remote control, setting up initial meter span parameters, and virtually any other operating function required) (See Martens at least par. [87]), since the combination looks to adjust the dosing rate of the chemicals (i.e. adjust the amount of chemicals added) added into the water, and Martens’s display gives a user access to information and the ability to change/control the operating conditions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US2012/0325853; hereinafter “Harris”) in view of and Simmons et al. (US2011/0210078; hereinafter “Simmons”) and Hach (NPL Hach – sc200 Universal Controller), and further in view of Martens et al. (US2003/0229422; hereinafter “Martens”)
Applicant’s claims are towards and apparatus.
Regarding claim 14; the combination of Harris, Simmons, and Hach discloses the treatment delivery system of claim 8 (See claim 1 supra), wherein the dosing assembly further comprises an electronic display configured to display a concentration of chemical contents of a water sample. The combination further discloses that there is a need to adjust the dosing rate/amount of chemicals to be added to the water, i.e. the dosing conditions are monitored (See Simmons par. [127]). The combination does not disclose wherein the dosing assembly further comprises an electronic display configured to display a concentration of chemical contents of a water sample.
Martens discloses a dosing assembly (See Martens at least Fig. 6-8; the assembly controls the amount of chemicals fed into the system). Martens further discloses an electronic display configured to display a concentration of chemical contents of a water sample (See Martens at least Fig. 9, par. [86-87]; the touch screen on the PLC indicates the chlorine dioxide concentration all on one screen, as well as any other relevant parameters). The touch screen interface that displays the chemical content provides immediate information and access by touching appropriate locations displayed on the screen itself (See Martens at least par. [87]). This access to information allows the user to change/control several operating conditions/functions (e.g. generator set point, changing the input from local to remote control, setting up initial meter span parameters, and virtually any other operating function required) (See Martens at least par. [87]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dosing system with Martens’ electronic display to display chemical concentration from the water sampling, in order to provide the user immediate access to information (See Martens at least par. [87]) and allow the user to change/control several operating conditions/functions (e.g. generator set point, changing the input from local to remote control, setting up initial meter span parameters, and virtually any other operating function required) (See Martens at least par. [87]), since the combination looks to adjust the dosing rate of the chemicals (i.e. adjust the amount of chemicals added) added into the water, and Martens’s display gives a user access to information and the ability to change/control the operating conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779